Citation Nr: 0626020	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was reopened and remanded for further development 
in a June 2005 Board decision.  The required development 
having been completed, this case is appropriately before the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence does not show that the veteran 
developed hypertension during active service or within one 
year of separation from service, or  that the veteran's 
current hypertension is related to his active service.   


CONCLUSION OF LAW

Hypertension with heart symptoms was not incurred in or 
aggravated by service, and may not be presumed to have been  
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113,  
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.04, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

The RO provided the veteran with April 2001 and April 2004 
letters, fully notifying the veteran of what is required to 
substantiate his claims.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for 
service connection. 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the veteran was provided 
with notice in a March 2006 letter.  
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are VA treatment records and a VA 
examination associated with the claims file.  The veteran 
claims that he was diagnosed and treated for hypertension 
following separation in 1966 at VA medical centers in Dallas 
and Bonham.  Prior to and following the Board's remand in 
June 2005, the RO attempted to obtain treatment records from 
these VA medical centers.  However, there are multiple 
responses associated with the claims file with negative 
responses from the Dallas and Bonham centers stating that 
there are no medical records from 1966.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Analysis

The veteran contends that he is entitled to service 
connection for hypertension.  He testified that he was 
prescribed anti hypertensive medication while in the Army and 
has been on medication and treated for hypertension since 
1966 through the VA medical system. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the  
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R.  
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service,  
establishes that the disease was incurred in service.  38  
C.F.R. § 3.303(d).

Where a veteran served 90 days or more after December 31, 
1946 and certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no  evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. 
§§ 3.307,  3.309.  The U.S. Court of Appeals for Veterans 
Claims (Court)  has held that in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain  circumstances, lay evidence of in service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Initially, the evidence shows the veteran currently has 
hypertension.  The earliest hypertension diagnosis of record 
is in January 1968.  A VA medical examination confirms the 
hypertension diagnosis.

The next issue is whether there is any in service incurrence 
of hypertension.  The veteran's January 1964 entrance 
examination showed a blood pressure reading of 150/90 and he 
denied a history of high blood pressure. A July 1965 urine 
sample report has 'hypertensive' written down in the clinical 
data, however there was no blood pressure reading recorded, 
only urinalysis results.  No service medical records contain 
a complaint, finding or diagnosis of hypertension.  A 
February 1966 treatment record described the veteran as 
'heavily overweight' at 195 pounds, however no blood pressure 
findings were reported.  His January 1966 separation 
examination showed a blood pressure reading of 130/88 and he 
denied a history of high blood pressure.  Though the veteran 
testified that he had a diagnosis of hypertension in service, 
there is no record of any high blood pressure or hypertension 
at any time during service or at separation.  Thus, there is 
no evidence of an in service incurrence of hypertension.  See 
38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 303(d), 3.304, 3.306.   

However, since the veteran served for 90 days after December  
31, 1946, hypertension may be presumed to have occurred in 
service as long as it manifested to a degree of 10 percent or 
more within one year from date of termination of such  
service.  In the instant case, there is no persuasive 
evidence showing that hypertension was manifested to a degree 
of 10 percent or more within one year of the veteran's 
separation. 

The veteran separated from the service in March 1966.  The 
veteran claims that he was diagnosed and treated for after 
separation in 1966 at VA medical centers in Dallas and 
Bonham.  Prior to and following the Board's remand in June 
2005, the RO attempted to obtain treatment records from these 
VA medical centers from 1966.  However, there are multiple 
responses associated with the claims file with negative 
responses from the Dallas and Bonham medical centers.  

After service, a January 1968 VA examination revealed normal 
cardiovascular findings and a blood pressure reading of 
165/90.  The diagnosis was mild hypertension.  Medical 
records from 1968 to 2002 show assessments of hypertension. 

A July 2005 VA examination showed that the veteran currently 
had hypertension.  After reviewing the claims file, the 
examiner opined that it would be pure speculation, with the 
information given, to state that his hypertension either 
began in service or within one year of leaving service.  The 
examiner stated that there was simply not documentation to 
support this conclusion.  

After reviewing the file, the Board finds that the evidence 
does not show that the veteran's hypertension manifested 
within one year of separation.  As the veteran was discharged 
in March 1966, in order to warrant service connection there 
would have to be a diagnosis of hypertension on or prior to 
March 1967.  In the present case, the first diagnosis of 
record is in January 1968 - more than one year after 
discharge.  Though the veteran asserts that he was treated in 
1966 for hypertension, however, there is no medical evidence 
to support his statements.  Moreover, the July 2005 VA 
examiner stated that it would be pure speculation to state 
that the veteran's hypertension either began in service or 
within one year of leaving service as there was simply not 
documentation to support this conclusion.  The law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Therefore, since there is 
no medical opinion finding that hypertension began within one 
year of service and any medical opinion would resort to 
speculation, the preponderance of the evidence shows that 
hypertension did not manifest within one year of separation.

The Board has considered the veteran's statements that it is 
his opinion that his hypertension began within one year of 
separation.  The veteran is competent as a lay person to 
report that on which he has personal knowledge.  See Layno v. 
Brown,  6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Grottveit  v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although the 
Board is not assailing the credibility of the veteran, his 
assertions alone unsupported by any objective medical records 
verifying that treatment in 1966 actually transpired, are 
insufficient  to prove the veteran's claim.

Thus, the Board has carefully reviewed the record and 
concludes that a preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on  the merits.  Therefore, 
the claim is denied.   


ORDER

Service connection for hypertension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


